17-2171
     Magomedov v. Barr
                                                                                   BIA
                                                                              Wright, IJ
                                                                           A089 327 573
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of April, two thousand nineteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ALIHAN ZAURBEKOVICH MAGOMEDOV,
14            Petitioner,
15
16                   v.                                          17-2171
17                                                               NAC
18   WILLIAM P. BARR,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Alexander J. Segal, The Law
24                                    Offices of Grinberg & Segal,
25                                    P.L.L.C., New York, NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
28                                    Attorney General; Leslie McKay,
29                                    Senior Litigation Counsel; Margot
30                                    L. Carter, Trial Attorney, Office
31                                    of Immigration Litigation, United
32                                    States Department of Justice,
33                                    Washington, DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DISMISSED.

5         Petitioner Alihan Zaurbekovich Magomedov, a native and

6    citizen of Kyrgyzstan, seeks review of a June 21, 2017,

7    decision of the BIA affirming a December 14, 2016, decision

8    of   an   Immigration        Judge         (“IJ”)    denying      Magomedov’s

9    application for withholding of removal and relief under the

10   Convention        Against    Torture        (“CAT”).       In     re   Alihan

11   Zaurbekovich Magomedov, No. A 089 327 573 (B.I.A. June 21,

12   2017), aff’g No. A 089 327 573 (Immig. Ct. N.Y. City Dec. 14,

13   2016).       We    assume    the   parties’         familiarity    with   the

14   underlying facts and procedural history in this case.

15        Our review is limited to the reasons given by the BIA,

16   and “we may consider only those issues that formed the basis

17   for that decision.”         Lin Zhong v. U.S. Dep’t of Justice, 480

18 F.3d 104, 122 (2d Cir. 2007).          Magomedov did not file a brief

19   to the BIA or otherwise raise any arguments or allege any

20   specific errors in the IJ’s decision.               Accordingly, he failed

21   to exhaust his claims for withholding of removal and CAT

22   protection.       A petitioner must raise to the BIA the specific


                                            2
1    issues he raises in this Court.        See Foster v. INS, 376 F.3d
2    75, 78 (2d Cir. 2004).        This exhaustion requirement is

3    mandatory.    Lin Zhong, 480 F.3d at 107 n.1.             Magomedov’s

4    general allegation in his notice of appeal that he met his

5    burden of proof does not satisfy the exhaustion requirement.

6    See Brito v. Mukasey, 521 F.3d 160, 164 (2d Cir. 2008) (“[I]n

7    order to preserve an issue for review by this Court, the

8    petitioner must not only raise it before the BIA, but do so

9    with specificity.”); Karaj v. Gonzales, 462 F.3d 113, 119 (2d

10   Cir. 2006) (“failure to make any argument to the BIA in

11   support of . . . withholding-of-removal claim or to identify,

12   even by implication, any error in the IJ’s ruling . . . bars

13   our consideration of that claim”); cf. Yueqing Zhang v.

14   Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005) (finding claim

15   abandoned    where   petitioner       “devote[d]   only    a   single

16   conclusory sentence to the argument”).

17       For the foregoing reasons, the petition for review is

18   DISMISSED.    As we have completed our review, any pending

19   motion for a stay of removal in this petition is DISMISSED as

20   moot.

21                                FOR THE COURT:
22                                Catherine O’Hagan Wolfe, Clerk



                                       3